DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 09/21/21 has been entered. Claims 1, 5-6, and 8 have been amended, and new claims 11-15 have been entered. Claims 1-15 are addressed in the following office action. 
Claim Objections
Claim 7 objected to because of the following informalities:  “the spiral flex feature” should read “the spiral cut feature”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Concerning claim 5, the original disclosure fails to disclose “wherein at least one of the one or more decoupled regions are at least disposed over the spiral cut and at least longitudinally away from edges of the spiral cut by an amount greater than 0.0025mm. Hence, the limitation is considered new matter.
Concerning claim 12, the original disclosure fails to disclose “an axial distance of the edges of the at least one of the coupled regions is at least two times a width (K) of the spiral cut”. Paragraph 0026 divulges “the axial distance to the edge of coupled region”. Hence, the limitation is considered new matter.
Concerning claim 13, the original disclosure fails to disclose “an axial distance the edges of the at least one of the coupled regions is half a period of the spiral cut”. Paragraph 0026 divulges “the axial distance to the edge of coupled region”. Hence, the limitation is considered new matter.
Claims 2-8, 12-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2-6 recite the limitation “the one or more coupled regions”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “the first couple region and the second coupled region”. 

Claim 8 recites the limitation "the one or more coupled regions are located proximally and distally of the flexible portion. It is unclear how “one coupled region” can be located proximally and distally of the flexible portion. Claims 9-10 and 15 are rejected for the same reasons as claim 8 by virtue of dependency on claim 8.
Claims 12-13 recite the limitation “the edges”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “edges”.
Claim 15 recites the limitation “the second longitudinal dimension”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bleam et al. (US 2004/0073162), cited in previous office action.
Regarding claim 1, an invention relating to balloon catheters, Bleam discloses (Figs. 5 & 5A) a medical flexible hypotube assembly (500), comprising a tube (502) including: a. a distal portion (524) disposed at a distal end of the medical flexible hypotube assembly [i.e. distal end of element 502 (Par. 0058)]; b. a stiff portion [i.e. portion of element 502 proximal to element 504] disposed at a proximal end of the medical flexible hypotube assembly [Note, col. 16, lines 11-45 of prior art reference Omaleki, which is incorporated by reference, divulges cuts provided over a shorter length, cuts forming the coil of 

    PNG
    media_image1.png
    462
    761
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    325
    773
    media_image2.png
    Greyscale

Regarding claim 2, Bleam disclose the medical flexible hypotube assembly according to claim 1. Bleam further discloses wherein one of the one or more coupled regions [i.e. distal coupled region, see annotated figure above] is disposed entirely outside of the flexible portion.
Regarding claim 3, Bleam discloses the medical flexible hypotube assembly according to claim 1. Bleam further discloses wherein one of the one or more coupled regions [i.e. proximal coupled region, see annotated figure above] are disposed within the flexible portion.
Regarding claim 4, Bleam discloses the medical flexible hypotube assembly according to claim 1. Bleam further discloses wherein the decoupled region is disposed within the flexible portion, see annotated figure above.
Regarding claim 7, Bleam discloses the medical flexible hypotube assembly according to claim 1. Bleam further discloses wherein the coupled region is disposed in-between a spiral cut feature (530; Par. 0059) [i.e. disposed between individual spiral cuts], the spiral flex feature disposed within the flexible portion (Fig. 5A).
Regarding claim 8, an invention relating to balloon catheters, Bleam discloses (Figs. 5 & 5A) a medical flexible hypotube assembly (500), comprising: a hypotube (502) comprising: a. a distal portion (524) disposed at a distal end of the medical flexible hypotube assembly [i.e. distal end of element 502 (Par. 0058)]; b. a stiff portion [i.e. portion of element 502 proximal to element 504] disposed at a proximal end of the medical flexible hypotube assembly [Note, col. 16, lines 11-45 of prior art reference Omaleki, which is incorporated by reference, divulges cuts provided over a shorter length, cuts forming the coil of the tube having smaller ribbon width, and/or cuts with greater pitch angles will produce a more flexibility near the distal end. Hence the less flexible proximal portion is interpreted as stiff] (Par. 0059); and c. a flexible portion disposed between and interconnecting the distal portion and the stiff portion (see annotated figure above); and d. a jacketing member (504) disposed about the hypotube over at least part of the flexible portion; wherein the jacketing member includes one or more coupled regions [i.e. proximal coupled region and distal coupled region (see annotated figure above)] and one or more decoupled regions (see annotated figure above), wherein in the one or more coupled regions are located proximally and distally of the flexible portion (see annotated figure above), wherein the flexible portion includes a cut (530; Par. 0059), and wherein the one or more decoupled regions is disposed over the cut portion [i.e. in the location of element 530 within element 504] and a non-cut portion [i.e. a portion of element 502 without element 530 within element 504] of the medical flexible hypotube assembly, see annotate figure above.
Regarding claim 9, Bleam discloses the medical flexible hypotube assembly according to claim 8. Bleam discloses further characterized in that wherein at least one of the one or more coupled regions [i.e. distal coupled region, see annotated figure above] are disposed entirely outside of the flexible portion.
Regarding claim 11, Bleam discloses the medical flexible hypotube assembly according to Claim 1. Bleam further discloses wherein the cut feature is a spiral cut (530; Par. 0059).
Regarding claim 14, Bleam discloses the medical flexible hypotube assembly according to Claim 1. Bleam further discloses wherein the decoupled region includes a first longitudinal dimension between a proximal edge and a distal end of the decoupled region (see annotated figure below) and the cut includes a second longitudinal dimension [i.e. the dimension of the opening of element 530], wherein the first longitudinal dimension is greater than the second longitudinal dimension, see annotated figure below.

    PNG
    media_image3.png
    402
    783
    media_image3.png
    Greyscale

Regarding claim 15, Bleam discloses the medical flexible hypotube assembly according to Claim 8. Bleam further discloses wherein the one or more decoupled regions include a first longitudinal dimension between a proximal edge and a distal end of the one or more decoupled regions, wherein the first longitudinal dimension is greater than the second longitudinal dimension, see annotated figure above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bleam et al. (US 2004/0073162).
Regarding claim 6, Bleam discloses the invention substantially as claimed. However, Bleam fails to disclose wherein a third coupled region is disposed between the two coupled regions.
In an alternative embodiment, Bleam teaches (Fig. 6) wherein a third coupled region (650) is disposed between the two coupled regions (606 & 608).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bleam to have wherein a third coupled region is disposed between the two coupled regions. Doing so would provide multiple balloons for improved anchoring in a blood vessel (Par. 0065), as taught by the alternate embodiment of Bleam.
Response to Arguments
Applicant's arguments filed 09/21/21 have been fully considered but they are not persuasive.
Applicant argues prior art Bleam fails to disclose "a decoupled region disposed around the cut of the flexible portion between the first coupled region and the second coupled region". Examiner respectfully disagrees. Bleam discloses wherein the flexible portion includes a cut (530; Par. 0059); and a jacketing member (504) disposed about the tube over at least part of the flexible portion; wherein the jacketing member includes a first coupled region [i.e. distal coupled region, see annotated figure below] that is coupled to the distal portion of the tube, a second coupled region [i.e. proximal coupled region, see annotated figure below] that is coupled to the stiff portion of the tube, and a decoupled region disposed around the cut of the flexible portion between the first coupled region and the second coupled region, see annotated figure below.


    PNG
    media_image2.png
    325
    773
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771     

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771